Citation Nr: 1235046	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic pain disorder.  

2.  Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty from June 1990 to August 1993 and from March 2003 to November 2007.

This appeal to the Board of Veterans' Appeals (Board) is from October 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied and continued to deny the Veteran's service-connection claims for chronic pain disorder and chronic fatigue syndrome.

The Veteran and his spouse testified at a VA Central Office hearing in Washington, D.C. (Board hearing) in April 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  


FINDINGS OF FACT

1.  The Veteran's service-connection claim for chronic pain disorder is indicative of symptoms and manifestations that are not clearly distinguishable from his service-connected generalized anxiety disorder and/or service-connected orthopedic and neurologic disorders.  

2.  The Veteran's service-connection claim for chronic fatigue syndrome is indicative of symptoms and manifestations that are not clearly distinguishable from his service-connected sleep apnea and/or several other service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The appeal for service connection for chronic pain disorder is dismissed.  
38 U.S.C.A. § 7105(d) (West 2002).

2.  The appeal for service connection for chronic fatigue syndrome is dismissed.  38 U.S.C.A. § 7105(d) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Since the Appellant's claims for service connection for chronic pain disorder and chronic fatigue syndrome are being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA does not apply because the issues presented are solely of statutory and regulatory interpretation and/or the respective claims are barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).  

II.  Dismissal of Service-Connection Claims for Chronic Pain Disorder and Chronic Fatigue Syndrome

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

	(CONTINUED ON NEXT PAGE)


A.  Chronic Pain Disorder

It is important to recognize that the Veteran cannot be doubly compensated for the same disability.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14 (2011); Aberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Additionally, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

At the outset, there is no contention by the Veteran or indication in the medical evidence of record that the Veteran has been diagnosed with a current chronic pain disorder.  Hearing Transcript (T.) at 5.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Regardless, the Board finds that the Veteran's claim of entitlement to service connection for a chronic pain disorder is moot because the Veteran has already been service-connected for a psychiatric disorder that encompasses the manifestations of his currently claimed chronic pain disorder.  That is, service connection has already been established for a psychiatric disability, characterized as generalized anxiety disorder, and assigned a current disability rating of 50 percent.  

	(CONTINUED ON NEXT PAGE)

Both the Veteran's mental conditions of service-connected generalized anxiety disorder and claimed chronic pain disorder are accounted for in the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130 (2011).  The General Rating Formula pertains to the manifestations of the Veteran's generalized anxiety disorder, including impairments in mood, thinking, judgment, and social functioning, and other symptomatology and is rated accordingly.  Id.  Indeed, there are diagnostic codes contemplating both anxiety disorder (DC 9412) and pain disorder (DC 9422) under § 4.130.  

Absent evidence of a mental disability with distinct symptomatology from his service-connected generalized anxiety disorder, consideration of service connection for chronic pain disorder is not warranted.  Such an action would amount to impermissible pyramiding.  38 C.F.R. § 4.14.  VA is prohibited from awarding disability benefits for two separate diagnoses that produce the same manifestations of a disability.

Moreover, the Board observes that the Veteran's claimed chronic pain disorder is also already compensated to the extent that it is claimed as a physical, not psychiatric, disability.  Notably, the Veteran is already service-connected for several orthopedic and neurologic disabilities, namely:  degenerative arthritis of the thoracolumbar spine with intervertebral disc syndrome (current 40 percent disability rating); right shoulder tendonitis (20 percent); degenerative arthritis of the cervical spine (20 percent); left knee tendonitis (10 percent); right elbow tendonitis (10 percent); right hip disability (10 percent); left hip disability (10 percent); left lower extremity femoral nerve deficit, associated with thoracolumbar spine disability (10 percent); and right lower extremity femoral nerve deficit, associated with thoracolumbar spine disability (10 percent).  In this manner, the Veteran has already been compensated for any chronic pain through his many service-connected orthopedic and neurologic disabilities, which have already taken into account his complaints of chronic pain in assignment of the current disability ratings.  

	(CONTINUED ON NEXT PAGE)

The Board here finds that the contentions regarding symptoms of chronic pain do not constitute a valid claim, whether claimed as a psychiatric or physical disability, as there is no basis in the rating code for the grant of service-connection for symptoms of chronic pain in and of themselves, and as such under 38 U.S.C.A. § 7105, this appeal is dismissed.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


B.  Chronic Fatigue Syndrome

Initially, the Board notes that even conceding the Veteran's service during the Persian Gulf War while stationed in Southwest Asia, there is still no contention or indication that the Veteran has ever been diagnosed with chronic fatigue syndrome.  See 38 C.F.R. § 3.317 (2011); T. at 4.  Concerning this, the April 2009 VA examiner specifically found that the Veteran's subjective history of persistent, though waxing and waning debilitating fatigue, does not meet the criteria to establish a diagnosis of chronic fatigue syndrome for the purpose of VA disability.  Degmetich, 104 F. 3d at 1328; see also Gilpin, 155 F.3d at 1353.

Regardless, the Board finds that such chronic fatigue symptomatology, in and of itself, does not constitute a disability for which service connection may be granted.  In the case of a diagnosis of CFS under DC 6354, such provision is a part of the schedule for ratings of infectious diseases, immune disorders, and nutritional deficiencies.  See 38 C.F.R. § 4.88b, Diagnostic Codes 6300-6354.  The evidence does not show and the Veteran does not contend that he suffers from CFS in this context.  T. at 4.

The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14 (2011); Aberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  

	(CONTINUED ON NEXT PAGE)

Indeed, the Veteran's claimed symptoms of chronic fatigue are already compensated for by his presently service-connected sleep apnea (50 percent disability rating), irritable bowel syndrome (30 percent rating), bladder dysfunction (10 percent), and his several orthopedic disabilities, discussed above.  To this end, the claimed symptoms of fatigue appear attributable to all of these presently service-connected disabilities.  So, fatigue is already contemplated and considered in a more general sense as related to the current ratings for these disabilities.  

The Board here finds that the contentions regarding symptoms of chronic fatigue do not constitute a valid claim, as there is no basis in the rating code for the grant of service-connection for symptoms of chronic fatigue in and of themselves, and as such under 38 U.S.C.A. § 7105, this appeal is dismissed.  See 38 U.S.C.A. § 7105.  See also Sabonis, 6 Vet. App. at 430.  

Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal in the claim for entitlement to service connection for chronic pain disorder is dismissed.

The appeal in the claim for entitlement to service connection for chronic fatigue syndrome is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


